DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 8 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said dispensing mouth" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the dispensing mouth" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (DE102010012175) in view of Clausen et al. (20150283523).
Regarding claim 1, Fischer discloses a mixing valve (20) for a dispensing device (1) for dispensing a cooled beverage mixed with a gas (par. 0001-0002), in particular nitrogen or a mixture containing nitrogen, comprising: a first inlet (16) which 
Fischer DIFFERS in that it does not disclose the regulation means is configured to allow a first flow rate value of said gas and a second flow rate value of said non-mixed beverage. Attention, however, is directed to the Clausen reference, which discloses a regulation means configured to allow a first flow rate value of a gas and a second flow rate value of a liquid (par. 0015) for the purpose of achieving a desired output (par. 0015).

Regarding claim 2, the valve comprising a first duct (gas injection valve, 5, of Fischer) interposed between said first inlet and said chamber (Fig. 2 of Fischer) and defining a first section (5 of Fischer) for the passage of said gas; and3Preliminary AmendmentSTU-217-US a second duct (diaphragm pump, 2, of Fischer) interposed between said second inlet and said chamber (Fig. 2 of Fischer), and defining a second section (2 of Fischer) for the passage of said beverage without gas; said regulation means comprising, in turn: a first shutter (the blocking portion of valve 5 of Fischer; par. 0017 of Fischer) housed in an adjustable manner inside said first duct so as to selectively regulate said first flow rate value of said gas which flows, in use, between said first inlet and said outlet (par. 0017 of Fischer); and/or a second shutter (the inlet and outlet valve of diaphragm pump, 2, of Fischer) housed in an adjustable manner inside said second duct so as to selectively regulate said second flow rate value of said non-mixed beverage which flows, in use, between said second inlet and said outlet (par. 0050 of Fischer).
Regarding claim 3, at least one of said first and second shutters can be moved (i.e. opened and closed) inside the relative first or second duct thus varying the fluid resistance encountered, in use, by said gas and non-mixed beverage respectively and consequently regulating said first and second flow rate values.
Regarding claim 4, at least one of said first or second shutter has, at least partly, a conical conformation and the relative first or second duct also has an at least partly conical conformation; and/or 
the valve comprising: a first non-return fluidic element (the gas injection valve 5 of Fischer), which is interposed between said first inlet and said mixing chamber, in order to prevent a return flow of said beverage without gas from said mixing chamber to said first inlet; and/or 
a second non-return fluidic element (the inlet valve of diaphragm pump 2 of Fischer), which is interposed between said second inlet and said mixing chamber, in order to prevent a return flow of said gas from said mixing chamber to said second inlet.
Regarding claim 6, a first pressure value of said gas at said first inlet is, in use, equal to a second pressure value of said non-mixed beverage at said second inlet (par. 0046-0047 of Fischer).
Regarding claim 7, Fischer as modified by Clausen discloses a dispensing device (Fig. 1 of Fischer) for dispensing a cooled beverage mixed with a gas, in particular nitrogen or a gas containing nitrogen, comprising said first source (4 of Fischer) of said gas at said pressure greater than the atmospheric pressure; said second source (3 of Fischer) of said non-mixed beverage; said dispensing mouth (8 of Fischer); and a valve (Fig. 2 of Fischer) according to claim 1.
Regarding claim 8, said second source of said beverage without said gas is a non-pressurizable container, in particular a bag-in-box (par. 0045 of Fischer); said device being furthermore characterized in that it comprises a pump (2 of Fischer) comprising, in turn, a suction section (the inlet of diaphragm pump 2 of Fischer) 
Regarding claim 12, Fischer discloses a retro-fitting method of a dispensing device (1) for dispensing a cooled beverage mixed with a gas, in particular nitrogen or a mixture containing nitrogen; said dispensing device comprising: a first source (4) of said gas at a pressure greater than the atmospheric pressure;  a second source (3) of said non-mixed beverage; and a dispensing mouth (8), which is selectively available in a closed or open configuration respectively to prevent or allow the dispensing of said cooled beverage mixed with said gas; characterized in that it comprises the steps of: i) fluidically connecting a first inlet (16) of a mixing valve (20) to said first source; ii) fluidically connecting a second inlet (13) of said valveto said second source; iii) fluidically connecting a first outlet (14) of said valve to said dispensing mouth; and iv) interposing a mixing chamber (7) between said first and second inlet on one side and said outlet on the other side (Fig. 2); v) arranging regulation means (2, 5) between said first and second inlet on one side and at said outlet on the other side.
Fischer DIFFERS in that it does not disclose the regulation means is configured to allow a first flow rate value of said gas and a second flow rate value of said non-mixed beverage. Attention, however, is directed to the Clausen reference, which discloses a regulation means configured to allow a first flow rate value of a gas and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Fischer reference in view of the teachings of the Clausen reference by employing a regulating means configured to allow a first flow rate value of a gas and a second flow rate value of a liquid for the purpose of achieving a desired output.
Regarding claim 13, said second source is a non-pressurizable container (3 of Fischer), the method comprising the further steps of: v) interposing a pump (2 of Fischer) between said second source and said first inlet; vi) operating said pump by means of said gas flowing out of said second source (par. 0046 of Fischer); and viii) connecting a suction section of said pump to said second source and a delivery section (18 of Fischer) to said second inlet, in order to transfer said beverage without gas from said second source to said second inlet (par. 0046 of Fischer).
Regarding claim 14, Fischer discloses a dispensing method for dispensing a cooled beverage mixed with a gas, in particular nitrogen or a mixture containing nitrogen, comprising the steps of: i) fluidically connecting a dispensing device (1) to a first source (4) of said gas at a pressure greater than the atmospheric pressure and to a second source (3) of said non-mixed beverage; and ii) in the case of dispensing of said beverage mixed with said gas, moving said dispensing device from a closed configuration (via faucet 8), in which it prevents the dispensing of said beverage to the outside of said dispensing device, to an open configuration (via faucet 8) in which it allows said dispensing; characterized in that it comprises the steps of: iii) fluidically 
Fischer DIFFERS in that it does not disclose the regulation means is configured to allow a first flow rate value of said gas and a second flow rate value of said non-mixed beverage. Attention, however, is directed to the Clausen reference, which discloses a regulation means configured to allow a first flow rate value of a gas and a second flow rate value of a liquid (par. 0015) for the purpose of achieving a desired output (par. 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Fischer reference in view of the teachings of the Clausen reference by employing a regulating means configured to allow a first flow rate value of a gas and a second flow rate value of a liquid for the purpose of achieving a desired output.
Regarding claim 15, the method comprising the step vi) of using the pressure of said gas flowing out of said first source to determine the feeding of said non-mixed beverage from said second source to said second inlet (par. 0046 of Fischer).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Clausen et al. as applied to claim 7 above, and further in view of Peirsman et al. (2015012618).
Regarding claim 9, the device comprising a fluidic line (12 of Fischer) extending between said first source and said pump (Fig. 2 and par. 0046 of Fischer).
The modified Fischer DIFFERS in that it does not disclose said first source is a compressor and in that it comprises a pressure gauge interposed along the fluidic line extending between said first source and said pump. Attention, however, is directed to the Peirsman reference, which discloses a first source (7a) that is a compressor and comprises a pressure gauge (7b) interposed along a fluidic line (6) extending from said first source.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fischer reference in view of the teachings of the Peirsman reference by employing a compressor and interposing a pressure gauge along the fluidic line extending from the first source to the pump for the purpose of refilling the first source with gas as needed (par. 0014 of Peirsman).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Clausen et al. as applied to claim 1 above, and further in view of Kleinrichert (20170297888).
Regarding claim 10, said second source of said beverage without said gas is a pressurizable container (3 of Fischer), and said second source can be fluidically connected in a direct manner to said second inlet of said valve (Fig. 1 of Fischer).
The modified Fischer DIFFERS in that it does not disclose said first source can be fluidically connected to said 5Preliminary AmendmentSTU-217-USsecond source to pressurize said beverage. Attention, however, is directed to the Kleinrichert reference, which discloses a first source (2) that 
Since Fischer teaches in par. 0039 that the device may be retrofitted to dispensing systems comprising a pressurized gas bottle for pressing a beverage out of a pressurizable container, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fischer reference in view of the teachings of the Kleinrichert reference by employing a first source that can be fluidically connected to said 5Preliminary AmendmentSTU-217-USsecond source to pressurize said beverage.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Clausen et al. as applied to claim 7 above, and further in view of Bethuy et al. (20060097009).
Regarding claim 11, the modified Fischer DIFFERS in that it does not disclose the device comprising a further dispensing mouth, which is adapted to dispense said beverage without said gas; and a further fluidic line, which fluidically connects said second source and said second dispensing mouth by-passing said mixing valve. Attention, however, is directed to the Bethuy reference, which discloses a device comprising a further dispensing mouth (22e), which is adapted to dispense a beverage without gas from a second source (27a); and a further fluidic line (112), which fluidically connects said second source (27a) and said second dispensing mouth (Fig. 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Fischer reference in view of the teachings of the Bethuy reference by employing a further .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONNELL A LONG/Primary Examiner, Art Unit 3754